Citation Nr: 1128068	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  07-01 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel



INTRODUCTION

The Veteran served on active military service from January 1963 to January 1966.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2006 rating decision of the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for bilateral hearing loss.

In October 2010 the Board remanded the claim for further development.  The development has been completed, and the case is before the Board for final review.


FINDINGS OF FACT

1.  The Veteran's statements regarding the onset of his bilateral hearing loss disability are inconsistent; therefore, he is not a credible historian.

2.  A current bilateral hearing loss disability is not shown to be related to any event, injury, or disease during military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by military service, nor may service incurrence of an organic disease of the nervous system (sensorineural hearing loss) be so presumed.  38 C.F.R. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a January 2006 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A March 2006 letter also advised him of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA and private treatment records, VA examination reports, and statements from the Veteran.

As discussed above, the Veteran was aware of the evidence needed to substantiate the claim, and he was notified and aware of the avenues through which he might obtain such evidence as well as the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including other organic diseases of the nervous system (sensorineural hearing loss), may be presumed to have been incurred in or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board points out, however, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim; the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he a current bilateral hearing loss disability due to an April 1964 car accident or duties as a crane shovel operator during military service.

His DD Form 214 (Separation from Service) indicates that his military occupational specialty was crane shovel operator.  During service, he underwent audiometric examination at enlistment.

The Board notes that prior to November 1967, service departments used ASA units to record puretone sensitivity thresholds in audiometric measurement.  VA currently uses ISO (ANSI) units.  For purposes of comparison between the service audiometric data and more recent VA audiometric data, the table below shows the ASA measurements recorded in service, with the comparable ISO (ANSI) measurements in adjacent parentheses.  The results are recorded as follows:



HERTZ
Date
Ear
500
1000
2000
3000
4000

Add
(15)
(10)
(10)
(10)
(5)
October 1962
(Enlistment)
RIGHT
20 (35)
20 (30)
15 (25)
N/A
15 (20)

LEFT
15 (30)
15 (25)
15 (25)
N/A
15 (20)

Service treatment records dated in April 1964 reflect that the Veteran was involved in an auto accident in which he ran into the rear end of a parked car.  He sustained facial and scalp lacerations, momentary unconsciousness, contusion to right knee and arm.  The diagnosis was brain concussion, mild and face and scalp lacerations.  He was placed on temporary restricted duty profile for less than three weeks.  Subsequent service treatment records did not reflect any complaints of hearing loss or ear problems.  In a separation report of medical history dated in December 1965, he denied any history of ear trouble, running ears, or having ever worn hearing aids.

Post-service private treatment records from R. D., M.D.; Grace Rehabilitation; Baptist Hospital; and J. G., M.D. dated collectively from September 2000 to March 2001 were silent for any complaints, findings, or reference to any hearing problems.  In an October 2000 note from Dr. R. D., the Veteran indicated that he works as a truck driver and mechanic.

In a private examination report from J. S., M.D., dated in April 2001 the Veteran stated that he was applying for disability benefits for his back and head.  Regarding his head, he reported that he was working on a truck tire when it "blew up on him" in 1981.  He was hospitalized with a "detached retina and ruptured ear drum" and subsequently required laser surgery to his right eye and unknown treatment to his left ear.  He stated that following his injuries, he has had persistent problems with hearing loss in his right ear affecting his ability to understand normal room conversation.  The impression included history of head trauma resulting in ruptured ear drum AD [right ear]; no residual deficits.  Dr. J. S. summarized that the Veteran suffered a traumatic head injury in 1981 when a tire "blew up on him" and received unspecified treatment for a perforated ear drum.  However, current examination was normal in this regard, and in particular, he was noted to have normal hearing.  The private physician concluded that there were no objective findings that would support impairment at this time due to these allegations.

In his October 2005 claim for service connection, the Veteran asserted that he had hearing loss secondary to an in-service head injury.  In support of his claim, he submitted VA treatment records dated from June to August 2005.  In June he was referred for an audiology consultation with a provisional diagnosis of bilateral hearing impairment.  In a July 2005 audiology consultation report, he complained of hearing loss since a 1981 accident where he sustained an eardrum perforation due to a huge truck tire bursting by his right ear, which also caused detachment of the retina in the right eye.  He reported that he has noticed a gradual decrease in hearing bilaterally and would like to seek hearing aids.  He reported military noise exposure due to shooting rifles and being around loud equipment, and he described a history of target shooting and hunting.  Reported speech discrimination scores of 88 percent for the right ear and 84 percent for the left ear reflect a current bilateral hearing loss disability for VA compensation purposes.  In addition, the audiologist described a mild sloping to profound, essentially sensorineural hearing loss for each ear.  In August he presented for a follow-up appointment regarding the use of his new hearing aids.

In January 2006 the Veteran responded to a VCAA notice letter sent earlier in the month, reiterating his contention that he has a hearing loss disability due to an April 1964 car accident.

Additional VA treatment records dated from August 2005 to December 2006 included an August 2005 primary care note in which the Veteran again described his past medical history to include bilateral hearing loss over many years after a tire blew up causing an explosion-like noise in 1981.

In correspondence dated in August 2007, the Veteran's representative argued that the Veteran's bilateral hearing loss was directly related to military service because he was in Vietnam, his military occupational specialty as a crane shovel operator involved working with heavy equipment, and he was qualified as a second class gunner and was exposed to loud noises.

In a January 2011 VA audiology examination report, the Veteran described military noise exposure in his duties as a heavy equipment operator and maintenance man and while firing small arms in combat and in training without hearing protection.  He wished to speak no further about other involvements in military service pertaining to noise exposure.  He recalled that a truck tire blew unexpectedly beside his right ear in 1981 and that his hearing worsened during that time.  He stated that he believed he had hearing loss before the 1981 incident.  He did not report any recreational noise exposure.  Following a review of the claims file and audiometric testing, which again showed bilateral hearing loss for VA compensation purposes, the audiologist opined that it is less likely as not (less than a 50/50 probability) that the Veteran's hearing loss was caused by a head injury or noise exposure in-service that would pre-date his diagnosed hearing loss in the mid- to late-2000 decade by almost 45 years.  He explained that should his military service cause a hearing loss, the hearing loss would have been present since that time, particularly any sensorineural part of that loss.  The examiner noted that the 2001 private evaluation by J. S., M.D., indicated that the Veteran's hearing was normal; the examiner concluded that the 1981 head injury from the blown tire further complicated the matter as "this information only serves to take potential causality for his hearing loss away from military service."

Having reviewed the evidence of record, the Board finds that the Veteran has bilateral hearing loss for VA compensation purposes, which was first demonstrated by objective audiometric testing in July 2005, more than 39 years after separation from service.  See 38 C.F.R. § 3.385.

The Board has considered the Veteran and his representative's contentions that he has a current bilateral hearing loss disability as a result of an April 1964 motor vehicle accident or noise exposure during active service, but finds that service connection for bilateral hearing loss is not warranted because there is no objective evidence suggesting a connection between his claimed disability and an injury, including acoustic trauma, or disease during service; there is no evidence to document any perceived hearing loss for many years after service; and because the Board does not find the Veteran's statements with respect to the claimed onset of hearing loss since military service (or within a year of separation from service) to be credible.  

As an initial matter, the Board acknowledges that the Veteran is competent to describe events that occurred during military service and his symptomatology regarding his perceived hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation; in such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection).

However, the Board finds that the Veteran's assertions in support of his claim do not provide credible evidence to support of a continuity of symptomatology of hearing loss since military service.  The Board notes that the first documented evidence of any perceived hearing loss was in the private medical report from J. S., M.D., dated in April 2001, more than 35 years after his separation from service.  In that report, as well as in July and August 2005 VA treatment records, he consistently described the onset of his perceived hearing loss as occurring after the 1981 tire explosion near his right ear - approximately 15 years after separation from military service.  The passage of many years between service discharge and medical documentation of a claimed disability is evidence against a claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  These internally consistent statements to private and VA medical providers made on three occasions prior to filing a claim for VA compensation benefits are persuasive evidence that his hearing loss disability began after the 1981 tire explosion.

Furthermore, despite his assertions that he has experienced hearing loss since the April 1964 in-service car accident, he did not identify any ear problems while receiving treatment for his injuries or at any time during the remaining 20 months of military service after the accident.  In fact, he explicitly denied any ear problems at separation in December 1965, and he has not identified any medical documentation of such complaints or symptoms of hearing loss in the 15 years that passed since separation from service until the 1981 tire explosion.  

Moreover, while the Board believes the assertions of the Veteran and his representative that the Veteran experienced some significant noise exposure during his three years of military service because such noise exposure is consistent with his military occupational specialty as a crane shovel operator, the Board notes again that on three separate occasions to three separate medical providers he reported the onset of his hearing loss to be associated with a "huge" tire exploding near his right ear in 1981.  Similarly, when he first described a perceived hearing loss in April 2001, he was not yet shown to have a current hearing loss disability on examination according to the report of Dr. J. S.  Finally, the Board also notes, that while the Veteran disclosed post-service noise exposure from target shooting and hunting during a July 2005 audiology consultation, he was less forthcoming regarding any noise exposure other than from events in military service during the January 2011 VA examination.  In conclusion, the Board finds that the Veteran's statements regarding the onset of his bilateral hearing loss are not credible because they are inconsistent; he did not report any perceived hearing loss during service and denied any ear problems at separation, he attributed the onset of his hearing loss to a 1981 tire explosion to three different medical providers prior to filing his claim, then he claimed that his hearing loss began after an April 1964 car accident once he filed a claim for VA compensation benefits.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (holding that the credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements).

The Board observes that the only medical opinion to address any relationship between events or injuries in service and the Veteran's current bilateral hearing loss is the January 2011 VA examiner.  However, the examiner concluded that the hearing loss disability was less likely as not related to the head injury or noise exposure during military service.  The Board finds that the VA examiner's opinion is persuasive because it is supported by the evidence of record, which reflects no complaints of hearing loss during service or within a year of separation from service and details a perceived onset of hearing loss after a 1981 tire explosion, approximately 15 years after service.  Therefore, the claim for service connection for bilateral hearing loss must be denied because it was not shown to be related to events, injury, or disease during military service.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).

In order to prevail on the issue of service connection there must be: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999). In the present case, no competent medical evidence of a nexus between any in-service event or injury and the current bilateral hearing loss disability has been provided.  

For the foregoing reasons, the claim for service connection for bilateral hearing loss must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, in the absence of competent and persuasive evidence to support the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


